Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following statement is for reasons for the indication of the allowability and withdrawal of the previous office rejection regarding claims 21-40:
Applicant’s argument with regarding to the newly amended claims 21-40 has been persuaded. The teaching relied upon by the Examiner in the prior art of record to U.S. Application Pub. No. 2010/0171777 A1 to Han and U.S. Application Pub. No. 2012/0218334 A1 to Bergstedt et al. are neither suggested nor taught the enable signal to activate the monitor circuit, the monitor circuit including a timer and to be set by the fire signal to block the fire signal to the actuator after a selected duration in response to the timer receiving the fire signal and the enable signal or if the enable signal is deactivated from a fault condition in the fault status, in the arrangement manner as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Pertinent Prior art

U.S. Patent Application Pub. No. 2011/0273507 to Yamato et al. is considered to be pertinent prior art which discloses error output circuit which receives a parity check result from a error detection circuit.
	
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853